Black, J.
James M. and James W. Anderson brought suit by attachment against' William J. and Thomas D. Sexton and James W. Kanatzar, partners doing business under the name of Sexton Brothers & Company. The writ was levied upon a stock of merchandise on the twenty-second of December, 1883. Other creditors attached about the same time, and the property was sold by order of the court. Elisha Sexton interpleaded, claiming the property and the proceeds arising from the sale thereof, amounting to forty-five hundred and thirty-two dollars, by virtue of a sale to him and M. S. Bush. Issues were made on this inter-plea, in which the attaching cr editors take the ground that the sale to Elisha Sexton and Bush was fraudulent as to them. The court, sitting as a jury, found the issues for the interpleader.
The evidence discloses these facts: On the eighteenth of December, 1883, Sexton Brothers & Company made an instrument in writing, in the form of a warranty deed, whereby they sold their entire stock of merchandise and store fixtures to Elisha Sexton and M. S. Bush for the recited consideration • of sixty-eight hundred and fifty-five dollars. At the same time and as a part of the same transaction, Elisha Sexton signed *378another writing which recites the sale, and in consideration thereof he and Bush agree to pay certain debts of Sexton Brothers & Company, one being a debt of two thousand dollars to Elisha Sexton, another a debt of thirteen hundred and thirty dollars to Bush, with other described debts. By the terms of this contract, they covenant to pay these debts and to release Sexton Brothers & Company from the payment of any of them. It winds up with the following stipulations : *£ It is further understood and agreed by the parties aforesaid that if the parties of the second part fail to make the amount necessary out of the goods and chattels and fixtures herein bargained and sold to the said parties of the second part, to pay the foregoing indebtedness mentioned, that the said parties of the first part are not to be held liable further than the proceeds of the sale of the said goods and chattels and fixtures, and that the said parties of the second part shall be paid a just and reasonable compensation for services and expenses for selling said goods and chattels and fixtures.”
The bill of sale was acknowledged, and was recorded on the twenty-second of December, 1883, just anterior to the levy of the attachment by Anderson & Company. The other document was withheld by the parties thereto, and not made known until it appeared in evidence in the trial of this cause. An issue was made on the trial as to' whether Elisha Sexton and Bush had possession of the goods at the date of the attachment, but that issue was found for the interpleader on favorable instructions for the attaching creditors. It is shown that Elisha Sexton and Bush took possession of the property on the eighteenth of December, and sold from the stock until the twenty-second. Bush then brought an attachment suit, and hence does not join in the interplea.
. The evidence for the interpleader is, that the debts mentioned in the agreement were tona fide, his own being for money loaned the firm ; that Sexton Brothers *379& Company became embarrassed, were pressed by other creditors, applied to him for another loan, but he refused and demanded security for what he had loaned thereon; and that he took the bill of sale and property under these circumstances to secure his and the other, specified debts. Other evidence tends to show that Sexton Brothers & Company made gross misrepresentations to their unsecured creditors as to their financial condition, and that they intended, by the transaction in question, to secure their relatives, and cared little or nothing for other creditors.
1. Generally, a sale of property with the intent on-the part of the seller to thereby hinder, delay, or defraud his creditors, and knowledge of such intent on the part of the purchaser, renders the sale void, though the purchaser pay a valuable consideration .for the property, because the purchase of the property under such circumstances amounts to a participation in the intended fraud. Dougherty v. Cooper, 77 Mo. 529; Frederick v. Allgaier, 88 Mo. 601. But a debtor, though unable to pay all of his creditors, may pay one or more to the exclusion of others, either in money or the transfer of property; and the favored creditor or creditors may accept such preference. If the preferred creditor, in such cases, acts in-good faith and takes the money or the property for the sole purpose of saving a bona-fide debt, mere knowledge that the debtor intended to hinder, delay, or defraud his creditors does not render the transaction void as against the creditor taking the preference ; for simple knowledge under such circumstances, it is held, does not amount to a participation in the intended fraud. Shelley v. Boothe, 73 Mo. 74; Albert v. Besel, 88 Mo. 150; Frederick v. Allgaier, supra.
In the present case the court was asked, but refused, to declare the law to be, that knowledge, notice, or information on the part of Elisha Sexton, that Sexton Brothers & Company intended, by the deed in evidence,. *380to hinder, delay, or defraud their creditors, rendered the sale of the stock of goods fraudulent as to the attaching creditors. The position of the attaching creditors is, that this transaction must be treated as a purchase for a fresh consideration, not the taking of property in payment of an existing debt. Although the deed does not •on its face show that the consideration for the goods was the discharge of existing debts, still the fact could be ■shown by parol evidence, as evidence aside of the deed or bill of sale. But in determining the character of this transaction we are not at liberty to' stop with the one instrument. They were both not only executed at the same time, but were different parts of one and the same •transaction, and must be construed together. Bump on •Fraud. Con. [3 Ed.] 363. This being done there can be no doubt but the sale of the goods was for the purpose of paying the designated creditors ; and under the cases .cited, it is not enough to render the transaction void to ■show that Elisha Sexton had notice or knowledge of a fraudulent design on the part of Sexton Brothers & Company. It- must be shown that he participated in the intended fraud. The instruction was, therefore, properly .refused.
2. One of the debts mentioned in the contract to be paid from the transferred property is a debt of one thous- and dollars due by Kanatzar individually to the estate of Emmett Sexton. This note was given for an interest in •the partnership property. In respect of this, the court was asked to instruct that if it was the intention of Sexton Brothers & Company and the interpleader to pay or secure an individual debt of either member of the firm, as that was the effect and operation of the deed read in evidence, then such preferment was a fraud on the firm creditors and as to them made the deed void. This instruction does not state a correct proposition of law, and was properly refused. It is to be observed it •does not even require the court to find that the firm was *381insolvent. One partner has no right to appropriate firm property to the payment of his individual debts, without the consent of his copartners. To do so is a fraud ou his copartners, and through their right, firm creditors may pursue the property. But partners may consent to the application of firm property to the payment of the debts of one of the partners. Thus it is said in note 3 to section 109, 1 Coll, on Part. [Wood’s notes 6 Ed.] : “If one partner, with the assent of the others, sells firm property to his creditor to satisfy his private-debt, and the transaction is bona fide, the title passes- and a partnership creditor cannot compel an application* thereof on his debt, as there is nothing through-which, the' equities of the firm creditors can work.”
With us each partner is liable for all the partnership debts. The partners may, so long as the firm exists, do with their property as they see fit. The firm creditors have no lien on the partnership property for the payment of their debts, while the firm continues to exist. Partners have a right to 'have the partnership-property applied to partnership purposes, but this is a right or lien which they may waive. Hence the great majority of adjudicated cases are to this effect, that all the partners may, by their joint act, dispose of partnership property in liquidation and payment of a debt owing by an individual member of the firm. .The qualification is, that the transaction must be in good
faith, and not for fraudulent purposes. Rogers v. Batchelor, 12 Pet. 221, 232; City v. Willey, 35 Iowa, 323; Case v. Beauregard, 99 U. S. 124; Schmidlapp v. Currie, 55 Miss. 597 ; s. c., 30 Am. Rep. 530. The cases of Flanagan v. Alexander, 50 Mo. 50; Ackley v. Staehlin, 56 Mo. 558; Price v. Hunt, 59 Mo. 258; and Forney v. Adams, 74 Mo. 138, are all in accord with what has been said. These cases recognize the right-of one partner to apply partnership property, with the consent of the other partners, to the payment of his *382debt. Nor is the authority of these cases shaken by the subsequent case of Phelps v. McNeely, 66 Mo. 555, for they are in terms approved. It is the clear deduction from what has been said, that the agreement to pay from the partnership funds a debt of one of the members does not, as a matter of law, render the whole transaction fraudulent. The including of this debt among those to be paid was a matter for the trier of facts to consider in determining whether or not the transaction was fraudulent in fact.
3. It is suggested, probably for the first time in this court, that the two documents, when taken and read together as they must be, resolve the whole transaction into a voluntary assignment. There is a vast deal to be said in favor of this proposition. But it does not follow from being an assignment, that the transaction is fraudulent or void. Our present law in respect of a voluntary assignment, made by a debtor to any person in trust for his creditors, shall be for the benefit of all the creditors in proportion to their respective claims. 'The fact that the deed of assignment does not name all the creditors does not render it void. Though part only of the creditors are named, the assignment will enure for the benefit of all. Crow v. Beardsley, 68 Mo. 437. Conceding, too, that the debt of Kanatzar was improperly included with the firm debts, that could not invalidate the assignment. Pinneo v. Hart, 33 Mo. 561. If an assignment, the creditors should proceed to -compel the trustees to give bond and administer the property under the assignment law. It is suggested that they did not have any information of the agreement, converting the bill of sale into an assignment, until the trial of this cause. That may be a very good reason why they should not, be precluded from proving up their demands. Their attachments ought not to prejudice their claims under these circumstances. But .the attitude > of .the .attaching creditors in this case is, *383that, whatever the transaction may he, it was fraudulent, and they are entitled to all of the property. On the case made, the court committed no error in refusing the instructions.
The judgment is, therefore, affirmed.
All concur.